Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered January 14, 1993, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied effective assistance of counsel is without merit. "[W]hen reviewing a claim of ineffective assistance of counsel, care should be taken 'to avoid both confusing true ineffectiveness [of counsel] with mere losing tactics’ * * * [People v Baldi, 54 NY2d 137,146]” (People v Flores, 84 NY2d 184, 186-187). At trial, defense counsel pursued a reasonable strategy in attempting to gain an acquittal on both charges in a case where the evidence of the defendant’s guilt was overwhelming and, in fact, succeeded with respect to the charge of criminal possession of a controlled substance in the third degree. The fact that his success was only partial cannot be equated with true ineffectiveness (see, People v Cesario, 157 AD2d 795). Upon our review of the record we conclude that the evidence, the law, and the circumstances of this case, when viewed in totality and as of the time of the representation, reveal that the defendant was provided with meaningful representation (see, People v Satterfield, 66 NY2d 796; People v Baldi, supra, at 147).
*560The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Joy, Friedmann and Krausman, JJ., concur.